Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al U.S. Patent 6,733,293.
Baker et al discloses a control system for a passenger support (132) of an amusement attraction, the control system comprising a first foundation (108); a second foundation (112); a support (110) extending between the first foundation and the second foundation, wherein the second foundation is pivotably coupled to the support at a pivot joint (228) (Fig. 2); at least one motor (208); and a  linkage system (118) coupled to the motor and to second foundation such that the motor is configured to output a torque (col. 12, line 35) to adjust, via the 
Claim 2, the linkage system comprises a bracket (214) coupled to a linkage (118), the linkage is coupled to the second foundation (112) (see Fig. 4), and the motor is configured to output the torque to drive rotation of the bracket to impart a force onto the second foundation via the linkage to adjust the resistance to movement of the second foundation about the pivot joint (228).
Claim 3, the linkage is rotatably coupled to the bracket (see Fig. 4, movement of the linkage 118).
Claims 4, 8, 15, a controller (211) communicatively coupled to the motor (Fig. 2), wherein the controller is configured to instruct the motor to output the torque.
Claims 5, 15-17, the controller (211) is communicatively coupled to a VR controller (col. 7, lines 10-16), and the controller is configured to instruct the motor to output the torque based on an input received from the VR controller; the VR controller is configured to instruct VR device (display 142) to present a virtual environment comprising an image, and the vehicle controller is configured to instruct the motor to output the torque to correspond to the virtual environment present by the display (142); the vehicle controller (211) is configured to receive a signal indicative of movement of the second foundation via the motion sensor relative to the first foundation, and the vehicle controller is configured to instruct the VR controller to adjust the image presented by the VR device based on the signal. 

Claims 9, 10, a sensor (motion sensor) communicatively coupled to the controller, wherein the input comprises sensor data transmitted by the sensor (col. 8, lines 18-26).
Claim 11, the system comprises an input device (joystick 136) communicatively coupled to the controller, wherein the input comprises a user input received via the input device.
Claim 12, the controller comprises a memory storing a resistance setting database, and the controller is configured to query the resistance setting database to determine a target torque based on the input and to instruct the motor to output the target torque (col. 15, lines 17-34).
Claims 13 and 14, the controller (211) is configured to instruct the motor (208) to increase the torque to drive movement of the second foundation (112) about the pivot joint (228) and relative to the first foundation (108); the controller is communicatively coupled to the VR controller (see explanation in claim 5 above), and the input comprises a signal transmitted by the VR controller.
Claim 20, the vehicle controller (211) is configured to receive a haptic feedback request from the VR controller via the joystick, and the vehicle controller is configured to instruct the motor to input the torque to fulfill the haptic feedback request.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al.
Claim 7, it is noted that Baker et al fails to specifically disclose an additional motor as claimed.  However, such feature is considered duplication of parts to provide additional directional movement of the linkage system and it has been found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, it does not appear that no new and unexpected result is produced other than the additional directional movement of the linkage as stated above.  In re Harza, 124 USPQ 378 (CCPA 19060).
Claims 18 and 19, it is noted that Baker et al fails to specifically disclose the semi-passive mode and active mode of the vehicle controller as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711